Case 1:12-cv-01876-BMC-PK Document 121 Filed 09/12/19 Page 1 of 1 PageID #: 7616



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                    X
 IN RE PROPECIA (FINASTERIDE)
 PRODUCT LIABILITY LITIGATION                       :
                                                    :      Master File No.: 12-md-2331 (BMC)(PK)
 THIS DOCUMENT APPLIES TO:                          :
                                                    :      Case No.: 1:12-cv-01876 (BMC)(PK)
 PAUL DAWSON,                                       :
                                                    :
                           Plaintiff,               :
                                                    :
                v.                                  :
                                                    :
 MERCK & CO., INC. and MERCK SHARP &                :
 DOHME CORP.,                                       :
                                                    :
                           Defendants.              X



                     NOTICE OF MOTION TO INTERVENE AND UNSEAL

        PLEASE TAKE NOTICE that upon the annexed memorandum of law in support of

 proposed intervenor Reuters America LLC’s (“Reuters”) Motion to Intervene and Unseal dated

 September 12, 2019, the Declaration of Katherine M. Bolger, all exhibits attached thereto, and all

 prior papers and proceedings in this action, Reuters moves to intervene and for an order removing

 the redactions from Plaintiff Paul Dawson’s Response in Opposition to Merck’s Motion in Limine

 (Docket Entry No. 113), unsealing the corresponding sealed exhibits (Docket Entry No. 115), and

 granting such other and further relief as this Court deems just and proper.

 Dated: September 12, 2019
        New York, New York

                                                        Respectfully Submitted,

                                                        /s/ Katherine M. Bolger
                                                        Katherine M. Bolger
                                                        DAVIS WRIGHT TREMAINE LLP
                                                        1251 Avenue of the Americas, 21st Floor
                                                        New York, New York 10020

                                                        Attorney for Movant/Intervenor Reuters
                                                        America LLC
